


Exhibit 10.7

 

[g176353kgi001.gif]

 

RESTRICTED STOCK

UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (“Award”) is made this March 06, 2006 (“Date of
Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to Gregory Brown (the
“Grantee”).

 

WHEREAS, Grantee is receiving the Award under the Motorola Omnibus Incentive
Plan of 2002, as amended (the “2002 Omnibus Plan”);

 

WHEREAS, the Award is a special grant of Motorola restricted stock units;

 

WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and restrictions applicable to the
restricted stock units as set forth in this agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:

 

1.     Award of Restricted Stock Units.  The Company hereby awards to Grantee a
total of three  hundred and fifty thousand (350,000) Motorola restricted stock
units (the “Units”) subject to the terms and conditions set forth below.

 

2.     Restrictions.  The Units are being awarded to Grantee subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”) which
shall lapse, if at all, as described in Section 3 below.  For purposes of this
Award, the term Units includes any additional Units granted to the Grantee with
respect to Units, still subject to the Restrictions.

 

a.     Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
restrictions.

 

b.     Any Units still subject to the Restrictions shall be automatically
forfeited upon the Grantee’s termination of employment with Motorola or a
Motorola Subsidiary for any reason, other than death or Total and Permanent
Disability, as defined in Section 3(a) below.   For purposes of this Agreement,
a “Motorola Subsidiary” is any corporation or other entity in which a 50 percent
or greater interest is held directly or indirectly by Motorola and which is
consolidated for financial reporting purposes.

 

c.     If Grantee engages, directly or indirectly, in any activity which is in
competition with any activity of Motorola or any Motorola Subsidiary, or in any
action or conduct which is in any manner adverse or in any way contrary to the
interests of Motorola or any Motorola Subsidiary, all Units shall be forfeited. 
This determination shall be made by the Committee and Leadership Committee of
the Company’s Board of Directors (the “Committee”).

 

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

1

--------------------------------------------------------------------------------


 

3.     Lapse of Restrictions.

 

a.     The Restrictions applicable to the Units shall lapse, as long as the
Units have not been forfeited as described in Section 2 above, as follows:

 

(i)        50% on September 06, 2008

 

(ii)       50% on March 06, 2011

 

(iii)      Upon a Change in Control of the Company (as defined by the 2002
Omnibus Plan);

 

(iv)                  If the Grantee becomes Totally and Permanently Disabled. A
“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan or a determination of a permanent and total
disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations; or

 

(v)       If the Grantee dies.

 

b.     If during the Restricted Period the Grantee takes a Leave of Absence from
Motorola or a Motorola Subsidiary and the Grantee’s employment from Motorola or
a Motorola Subsidiary is not terminated for any reason (other than death or
Total and Permanent Disability), the Units will continue to be subject to this
Agreement. If the Restricted Period expires while the Grantee is on a Leave of
Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. “Leave of Absence” means a leave of absence from
Motorola or a Motorola Subsidiary that is not a termination of employment, as
determined by Motorola.

 

c.     To the extent the Restrictions lapse under this Section 3 with respect to
the Units, they will be free of the terms and conditions of this Award.

 

4.     Adjustments.  If the number of outstanding shares of Common Stock of the
Company is changed as a result of stock dividend, stock split or the like
without additional consideration to the Company, the number of Units subject to
this Award shall be adjusted to correspond to the change in the outstanding
shares of Motorola Common Stock (“Common Stock”).

 

5.     Dividend Equivalents.  Upon the Company’s payment of a cash dividend with
respect to its Common Stock, the number of Units shall be increased by dividing
the amount of dividend the Grantee would have received had the Grantee owned a
number of shares of Common Stock equal to the number of Units then credited to
his or her account by the closing price of the Company’s Common Stock on the
last trading day before the date of the dividend payment, as reported for the
New York Stock Exchange — Composite Transaction in the Wall Street Journal,
Midwest edition.  If a dividend is paid in shares of stock of another company or
in other property, the Grantee will be credited with the number of shares of
that company or the amount of property which would have been received had the
Grantee owned a number of shares of Common Stock equal to the number of Units
credited to his or her account.  The shares or property so credited will be
subject to the same Restrictions and other terms and conditions applicable to
Units and will be paid out in kind at the time the Restrictions lapse.

 

6.     Delivery of Certificates or Equivalent.  Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either deliver to
the Grantee (i) a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, plus, a
cash payment equal to the value of any fractional unit then credited to the
Grantee or (ii) establish a

 

2

--------------------------------------------------------------------------------


 

brokerage account for the Grantee and credit to that account the number of
shares of Common Stock of the Company equal to the number of Units upon which
such Restrictions have lapsed plus, in either case, a cash payment equal to the
value of any fractional Unit then credited to the Grantee’s account.

 

7.  Withholding Taxes.  The Company is entitled to withhold an amount equal to
Motorola’s required minimum statutory withholdings taxes for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Units.  Grantee may satisfy any withholding obligation in
whole or in part by electing to have Motorola retain shares of Common Stock
deliverable in connection with the Units having a Fair Market Value on the date
the Restrictions applicable to the Units lapse equal to the minimum amount
required to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Motorola common stock on the last trading day
before the date the Restrictions applicable to the Units lapse as reported for
the New York Stock Exchange Composite Transaction in the Wall Street Journal,
Midwest edition.

 

8.     Voting and Other Rights.

 

a.     Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.

 

b.     The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a Motorola Subsidiary or to interfere with the
right of the Company or a Motorola Subsidiary, to terminate Grantee’s employment
at any time.

 

9.     Funding.  No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder.  The grant
of Units hereunder shall not constitute a trust and shall be solely for the
purpose of recording an unsecured contractual obligation of the Company.

 

10.   Governing Law.  All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Illinois.

 

11.   Waiver.  The failure of the Company to enforce at any time any provision
of this Award shall in no way be construed to be a waiver of such provision or
any other provision hereof.

 

12.   Actions by the Committee.  The Committee may delegate its authority to
administer this Agreement.  The actions and determinations of the Committee or
delegate shall be binding upon the parties.

 

13.   Acceptance of Terms and Conditions.  By electronically accepting this
Award within 30 days after the date of the electronic mail notification by the
Company to you of the grant of this Award (“Email Notification Date”), you agree
to be bound by the foregoing terms and conditions, the 2002 Omnibus Plan and any
and all rules and regulations established by Motorola in connection with awards
issued under the 2002 Omnibus Plan.  If you do not electronically accept this
Award within 30 days of the Email Notification Date you will not be entitled to
the Units.

 

14.   Plan Documents.  The 2002 Omnibus Plan and the Prospectus for the 2002
Omnibus Plan are available at
http://myhr.mot.com/finances/stock_options/plan_documents.jsp or from Motorola
Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196  (847) 576-7885.

 

3

--------------------------------------------------------------------------------

 

 

AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Amendment (the “Amendment”) to the Restricted Stock Unit Award Agreement,
dated as of March 6, 2006 (the “Award”), between Motorola, Inc. and Gregory
Brown is effective September 22, 2010.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Award.

 

1.             Section 5 of the Award is amended by adding the following two
sentences at the end of Section 5:

 

Notwithstanding anything to the contrary in the Award, the second and third
sentence of this Section 5 shall not apply with respect to the Distribution (as
defined in the Amended and Restated Master Separation and Distribution
Agreement, dated as of July 31, 2010, by and among the Company, Motorola SpinCo
Holdings Corporation, and Motorola Mobility, Inc.).  In the case of the
Distribution, the Units shall be adjusted in accordance with the proviso
contained in Section 4.3(b) of the Employee Matters Agreement, dated as of July
31, 2010, by and among the Company, Motorola SpinCo Holdings Corporation, and
Motorola Mobility, Inc., as amended from time to time.

 

2.             Except as expressly amended by this Amendment, all terms and
conditions of the Award remain in full force and effect and are unmodified
hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of the day and year first above written.

 

 

 

/s/ Gregory Brown

 

Gregory Brown

 

 

Acknowledged and Agreed:

 

 

 

Motorola, Inc.

 

 

 

By:

/s/ Michele A. Carlin

 

 

Name:

Michele A. Carlin

 

 

Title:

Senior Vice President, Human Resources

 

 

 

5

--------------------------------------------------------------------------------

 
